DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “calculating a multi-label loss based on the classified image features extracted from the anchor image associated with the image embedding and the image labels associated with the anchor image; and combining the multi-label loss with the calculated triplet loss using a weighted loss sum; calculating a triplet loss based on the image embeddings associated with each of the anchor image, the positive image, and the negative image to determine a classification weighting of the image features”, or any variations thereof as recited.
Closest prior art Habbecke USPN 2019/0286652 discloses  processor may determine first organ information from the images of the organs, and first disease information from the images of the disease. The processor my calculate a similarity score between the first organ information and the first disease information and second disease information and second organ information indexed to the surgical videos. The processor selects one or more of the surgical videos based on the similarity score, and displays the surgical videos on the display.
Further closest prior art Hagen USPN 2020/0387755 discloses machine learning-based classification may include training a machine learning model with a full training data set, the full training data set comprising a plurality of data points, to generate a first model state of the machine learning model, generating respective embeddings for the data points in the full training data set with the first model state of the machine learning model, applying a clustering algorithm to the respective embeddings to generate one or more clusters of the embeddings, identifying outlier embeddings from the one or more clusters of the embeddings, generating a reduced training data set comprising the full training data set less the data points associated with the outlier embeddings, training the machine learning model with the reduced training data set to a second model state, and applying the second model state to one or more data sets to classify the one or more data sets.
However, none of the prior art disclose the claims as recited.
Therefore, in light of the prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


May 5, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662